DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 April 2022 was considered by the Examiner. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2022 has been entered.

Response to Amendment
The amendment filed 15 July 2022 has been entered. Claims 1 and 3-15 remain pending in this application.  Claims 1, 3, and 10 have been amended and claim 2 has been canceled.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-15 have been considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda US 2002/0011853 (Noda).
Regarding claim 1, Noda teaches (Fig. 4 and 44-46) a probe device, comprising: 
a substrate (see Fig. 44 – substrate 12. Para [0209] indicates that although Fig. 44 is described with respect to embodiment of Fig. 43, it also applies to the embodiment of Fig. 45) provided with a conductive trace (electrically conductive land 16); 
a holder disposed on the substrate (see Fig. 4 – ring 14 with resin 15 used to hold probe per para [0091].  Para [0209] also indicates that the probe of Fig. 45 employed in the same manner as that of Fig. 4); 
a plurality of test probes (see Fig. 45 -conductive member 82a.  Also see Fig. 4 for plurality of probes) oriented at an angle relative to the substrate and penetrating through the holder (see Fig. 4 – probe penetrates through resin 15 as shown), wherein the test probes are probe is electrically connected to the conductive trace (see Fig. 44 – conductive member 82a is electrically connected to land 16 by solder 18); and 
a plurality of insulative skin layers (see Fig. 45 – insulating member 84a) radially surrounding the test probes (see Fig. 46 – insulating member 84a surrounds conductive member 82a) and contacting the test probes (see Figs. 45-46 – insulating member 84a surrounds and contacts conductive member 82a), wherein the insulative skin completely encases the test probe (see Figs. 44-46 – members 84a encases the member 82a) wherein each of the test probes comprises an intermediate portion gripped by the holder (see Fig. 4 – portion of probe gripped by resin 15), a tail extending from one end of the intermediate portion (see Fig. 4 – portion of probe extended between resin 15 and substrate 12) and contacting the conductive trace (see Fig. 44 – conductive member 82a contacts land 16), a head extending from the other end of the intermediate portion (see Fig. 4 – portion of probe extending between resin 15 and tip), and a tip connected to the head (see Fig. 45 – tip portion of probe as shown), and wherein the intermediate portion, the tail, the head, and the tip of each of the test probes are surrounded by one of the insulative skin layers (see Figs. 44-46 – conductive member 82a is surrounded by insulating member 84a from the tip to the substrate 12).
Regarding claim 3, Noda teaches the probe device of claim 1, wherein the holder comprises a first surface distal from the substrate and a second surface opposite to the first surface and attached to the substrate (see Fig. 4 – ring 14 with resin 15 includes surface away from substrate 12 and surface attached to substrate 12), and the first surface and the second surface are inclined at different angles with respect to the test probe (see Fig. 4 – ring 14 with resin 15 includes first and second surfaces inclined at different angles with respect to the probe).
Regarding claim 4, Noda teaches the probe device of claim 3, wherein the first surface of the holder is parallel to the test probe (see Fig. 4 – surface of resin 15 parallel to probe). 
 Regarding claim 5, Noda teaches the probe of claim 1, wherein side surfaces of the holder and the substrate facing the head are coplanar (see Fig. 4 – side surfaces of ring 14 and resin 15 and the substrate are coplanar). 
Regarding claim 6, Noda teaches the probe of claim 1, wherein the head and the tip are cantilevered form the holder (see Fig. 45 – tip and head of probe are cantilevered from the ring 14 with resin 15 shown in Fig. 4). 
Regarding claim 10, Noda teaches (Figs. 4 and 44-46) a method of assembling a probe device, comprising:
providing a plurality of test probes (see Figs. 4 and 45 – plurality of conductive members 82a as shown in Fig. 45 are provided in configuration shown in Fig. 4.  See para [0209]), wherein each of the plurality of test probes comprises an intermediate portion (see Fig. 4 – portion of probe gripped by resin 15), a tail extending from one end of the intermediate portion (see Fig. 4 – portion of probe extended between resin 15 and substrate 12), a head extending from the other end of the intermediate portion (see Fig. 4 – portion of probe extending between resin 15 and tip), and a tip connected to the head (see Fig. 45 – tip portion of probe as shown);
forming a plurality of insulative skin layers on the test probes (see Fig. 45 – insulating member 84a is formed on conductive member 82a), wherein the intermediate portion, the tail, the head, and the tip of each of the test probes are surrounded by the one of the insulative skin layers the insulative skin layer completely encases the test probe (see Figs. 44-46 – conductive member 82a is surrounded by insulating member 84a from the tip to the substrate 12).
providing a holder to grip the portions of the test probes (see Fig. 4 – ring 14 and resin 15 used to hold the probe);
disposing the holder with the test probes on a substrate (see Fig. 4 – ring 14 with resin 15 disposed on substrate 12); and
electrically connecting the test probes to a conductive trace placed on the substrate (see Fig. 44 – conductive member 82a is electrically connected to land 16 on substrate 12).
Regarding claim 11, Noda teaches the method of claim 10, wherein the insulative skin layer contacts the test probe (see Fig. 44-46 – insulating member 84a contacts conductor 82a).
Regarding claim 12, Noda teaches the method of claim 10, wherein the holder grips the test probes obliquely (see Fig. 4 – ring 14 with resin 15 hold probes obliquely).
Regarding claim 13, Noda teaches the method of claim 10, wherein tails of the test probes connect to the conductive trace by a solder material (see Fig. 44 – conductive member 82a connects to land 16 with solder 18).
Regarding claim 15, Noda teaches the method of claim 10, wherein the insulative skin layers are formed on the portions of the test probes using a coating processing, a plating process or an oxidation process (see Fig. 44-46 – insulating member 84a covers conducting member 82a by what is considered a coating process). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Noda US 2002/0011853 (Noda) and in further view of Boll et al. US 7,049,835 (Boll).
Regarding claim 7, Noda teaches the probe device of claim 1, but does not teach a supporter sandwiched between the substrate and the holder.
Boll teaches (Fig. 8) a supporter sandwiched between the substrate and the holder (see Fig. 8 – stiffener 12 is between circuit board 21 and insulating material 13 holding the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe device taught by Noda to include a supporter between the substrate and holder as taught by Boll in order to act as a mechanical stiffener to provide rigidity so that stresses during mounting the device cause minimal flexure of the probe assembly as taught by Boll (see col. 3, lines 32-36).
Regarding claim 9, Noda teaches the probe device of claim 7, but does not teach wherein a projection of the holder on the substrate is equal to or greater than a projection of the supporter on the substrate.
Boll teaches (Fig. 8) a projection of the holder on the substrate is equal to or greater than a projection of the supporter on the substrate (see Fig. 8 – projection of 13 on substrate 21 is greater than projection of 12 of substrate 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe device taught by Noda to include the supporter wherein the projection of the holder on the substrate is greater than the projection of the supporter on the substrate as taught by Boll in order to have a supporter that provides the required rigidity but is minimal in size so minimize the size of the probe card for accessing small area devices. 
Regarding claim 14, Noda teaches the method of claim 10, but does not teach mounting a supporter on the substrate, wherein the holder and the test probes with the insulative skin layer inset therein is positioned on the supporter. 
Boll teaches (Fig. 8) mounting a supporter on the substrate (see Fig. 8 – stiffener 12 is mounted between circuit board 21 and insulating material 13 holding the probe), wherein the holder and the test probes with the insulative skin layer inset therein is positioned on the supporter (see Fig. 8 – probe 33 with insulating member 37 held in position by epoxy 13 which is positioned on the stiffener 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Noda to include mounting a supporter between the substrate and holder as taught by Boll in order to act as a mechanical stiffener to provide rigidity so that stresses during mounting the device cause minimal flexure of the probe assembly as taught by Boll (see col. 3, lines 32-36).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Noda US 2002/0011853 (Noda) in view of Boll et al. US 7,049,835 (Boll) and in further view of English machine translation of Hasegawa JP 10-185954 (Hasegawa).
Regarding claim 8, Noda in view of Boll teaches the probe device of claim 7, but does not teach an adhesive between the holder and the supporter.
Hasegawa teaches the connection between a probe holder and an adjacent element using an adhesive (see translation pg. 5, lines 4-5 – needle holder 24 is attached to the substrate 22 with adhesive).
The prior art reference teaches all of the claimed elements.  The difference between the prior art and the claimed invention is using an adhesive layer between holder and the supporter.  The combination of the known elements is achieved by a known method of using an adhesive for connecting adjacent elements to connect the holder and supporter.  Since all the elements would continue to operate in the same manner, specifically the holder and supporter would still hold and support the probe and the adhesive would connect elements within the probe apparatus, the results would be predictable to one of ordinary skill in the art.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the holder and supporter as taught by Noda in view of Boll using an adhesive as taught by Hasegawa as not more than predictable use of prior art elements to an established functions (KSR – combining prior art elements according to known methods to yield predictable results).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868